Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bobby Hazel, a federal inmate, appeals the district court’s orders and judgment adopting the magistrate judge’s recommendations and dismissing his 28 U.S.C. § 2241 (2006) habeas corpus petition and denying his motion for reconsideration. We have reviewed the record and the district court’s opinion and affirm for the reasons cited by the district court. See Hazel v. Cross, No. 1:09-cv-00004-IMK, 2009 WL 1921185 (N.D.W. Va. July 2, 2009); 2009 WL 2176041 (July 20, 2009). We dispense with oral argument because *547the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.